

115 HR 3824 IH: Texas Flood Accountability Act of 2017
U.S. House of Representatives
2017-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3824IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2017Mr. Poe of Texas (for himself, Mr. Gene Green of Texas, Mr. Babin, Mr. Culberson, Mr. Al Green of Texas, and Mr. Olson) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of the Army to submit to Congress a report with respect to dams,
			 reservoirs, lakes, and other water retention facilities in Texas, and for
			 other purposes.
	
 1.Short TitleThis Act may be cited as the Texas Flood Accountability Act of 2017. 2.Report on Dams, Reservoirs, Lakes, and Other Water Retention Facilities in Texas (a)ReportNot later than 90 days after the date of enactment of this Act, the Secretary of the Army, acting through the Chief of Engineers, shall submit to Congress and make publicly available a report with respect to covered facilities.
 (b)ContentsThe report under subsection (a) shall include the following: (1)For each covered facility—
 (A)the maximum water capacity that would necessitate an unplanned release of water; (B)the water level at which the facility and each spillway of the facility will overflow; and
 (C)existing plans to notify first responders, local officials, and communities of flood emergencies and the projected water levels during such emergencies.
 (2)A description of steps taken by the Secretary to limit or prevent unplanned releases of water or overflows from covered facilities.
 (3)Recommendations of the Secretary for infrastructure improvements and dredging of existing covered facilities needed to limit or prevent unplanned releases of water or overflows from covered facilities.
 (4)Existing plans to coordinate among covered facilities during a flood emergency. (5)A list identifying the covered facilities under the jurisdiction of the Federal Energy Regulatory Commission that includes, with respect to each such facility, a description of the process for lowering water levels at the facility.
 (c)Security ExclusionThe Secretary may exclude from the report information that the Secretary determines necessary to exclude for national security purposes.
			(d)Information from Non-Federal Entities
 (1)Requirement for Non-Federal EntitiesUpon the request of the Secretary, a non-Federal entity that owns, operates, or has jurisdiction over a covered facility shall provide to the Secretary the information described in subsection (b)(1) with respect to that facility.
 (2)Eligibility for Federal Financial AssistanceAn entity that fails to comply with paragraph (1) is not eligible for Federal financial assistance otherwise available to the facility owned or operated by or under the jurisdiction of the entity until such time as the entity complies with such paragraph.
 (3)ApplicabilityParagraph (2) shall apply with respect to Federal financial assistance made available on or after the date of enactment of this Act.
 (e)Covered Facility DefinedIn this section, the term covered facility means a dam, reservoir, lake, or other water retention facility in Texas. 